NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ENRIQUE CHRISTIAN TENORIO,                      No.    19-71321

                Petitioner,                     Agency No. A090-489-725

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 14, 2022**
                              Pasadena, California

Before: BRESS and BUMATAY, Circuit Judges, and GLEASON,*** District
Judge.

      Enrique Tenorio, a citizen of Mexico, seeks review of a Board of Immigration

Appeals (BIA) decision denying his untimely motion to reopen his immigration


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Sharon L. Gleason, Chief United States District Judge
for the District of Alaska, sitting by designation.
proceedings. We review the denial of a motion to reopen for abuse of discretion and

may grant relief only if the BIA’s decision was “arbitrary, irrational, or contrary to

law.” Agonafer v. Sessions, 859 F.3d 1198, 1203 (9th Cir. 2017) (quoting Singh v.

INS, 295 F.3d 1037, 1039 (9th Cir. 2002)). When, as here, the BIA adopts the

decision of the Immigration Judge (IJ) as the BIA’s final decision, we consider the

IJ’s decision as well. Ren v. Holder, 648 F.3d 1079, 1083 (9th Cir. 2011). We have

jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.     The BIA did not abuse its discretion in denying equitable tolling for

Tenorio’s motion, which was untimely by over nineteen years. See 8 C.F.R.

§ 1003.23(b)(1). To show that he was entitled to equitable tolling, Tenorio had to

show (1) “a diligent pursuit of [his] rights,” and (2) “that some extraordinary

circumstance stood in [his] way and prevented timely filing.” Lona v. Barr, 958

F.3d 1225, 1231–32 (9th Cir. 2020) (quotations omitted).

      The IJ and BIA could reasonably conclude that Tenorio did not make this

showing. “Equitable tolling is available where despite all due diligence, the party

invoking the [doctrine] is unable to obtain vital information bearing on the existence

of the claim. The party’s ignorance of the necessary information must have been

caused by circumstances beyond the party’s control.” Ghahremani v. Gonzales, 498

F.3d 993, 999 (9th Cir. 2007) (quotations and citations omitted).

      Even if, as Tenorio claims, our decisions in Medina-Lara v. Holder, 771 F.3d


                                          2
1106 (9th Cir. 2014), and United States v. Aguilera-Rios, 769 F.3d 626 (9th Cir.

2014), invalidated the original basis for his removal, which can constitute an

extraordinary circumstance warranting equitable tolling, see Lona, 958 F.3d at 1230,

Tenorio did not file his motion until approximately four years after we issued those

decisions.   Tenorio has not explained how circumstances beyond his control

prevented him from learning of the claimed basis for his motion to reopen, especially

when at no point after the issuance of his removal order did Tenorio consult with an

attorney or take any other steps to investigate the possibility of reopening his

immigration proceedings. And contrary to Tenorio’s argument in his petition, due

diligence is not required only after the petitioner subjectively learns of the alleged

extraordinary circumstance. See Avagyan v. Holder, 646 F.3d 672, 680–81 (9th Cir.

2011). Thus, it was not an abuse of discretion for the IJ and the BIA to deny

equitable tolling.1

      2.     The BIA did not violate Tenorio’s due process rights in adjudicating

his motion to reopen. In support of this argument, Tenorio points only to the fact

that the BIA’s order had an incorrect header, describing his application as one for

“Asylum; withholding of removal; Convention Against Torture” instead of a

“Motion to Reopen.” But other BIA documents used the correct header. Thus, the


1
 To the extent Tenorio challenges the agency’s denial of sua sponte reopening, he
does not raise any legal or constitutional error, and we thus lack jurisdiction to
consider his argument. Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

                                          3
record does not support Tenorio’s claim that the BIA gave inadequate consideration

to his motion or that this technical error prejudiced him. See Zamorano v. Garland,

2 F.4th 1213, 1228 (9th Cir. 2021) (articulating the prejudice requirement).

      PETITION DENIED.




                                         4